Title: To Thomas Jefferson from Delaware Democratic Republicans, [5 June 1802]
From: Delaware Democratic Republicans
To: Jefferson, Thomas


            Sir,[5 June 1802]
            We beg leave to address you on a subject which we deem momentous and important. We do not wish, Sir, to obtrude our sentiments upon you, on a measure, to the accomplishment of which the Constitution has assigned to you the entire power, and the absolute discretion. But in the confidence that the voice of the People will be indulgently heard by a republican President of the united States, we earnestly solicit from your hands the removal of Allen McLane, from the collectorship of the Port of Wilmington, in the District of Delaware. In doing this we are not influenced by motives of ill will or enmity towards that officer; but on grounds, and principles which will conduce to the public weal, and promote the views of Republicanism.
            The conduct of this officer has assumed a shape the most violent and intolerant towards those of his fellow Citizens who have opposed him on points of a political nature. The influence of office in his hands, instead of promoting the happiness of those around him, has, in many instances, been perverted to purposes the most selfish and time-serving: Nay, Sir, prosecutions and convictions have been Occasioned by his agency (in cases where we believe the parties to have been innocent) which have plunged into distress, impoverished and made helpless several families. In short, the course of his political Career since the organization of the present Constitution, has been marked by a conduct almost amounting to Madness, and by a violence as dangerous to the repose of society, as it is criminal: Exhibiting a behaviour of this kind for a series of years, and likely again to re-act the scenes, to which we have, but Slightly alluded, we are deeply impressed with the policy, and necessity of his Speedy and immediate removal.
            In addition to the reasons we have already given, we think our present republican administration would be strengthened in their measures and in their duration by appointing to stations of honor and profit, those who are devoted to the best interests of their Country.
            If Hostility to the measures of the present rulers of our public affairs should be encouraged by suffering the authors of such conduct to enjoy posts of influence and wealth, the ardor of Republicanism will be damped, and the exertions of our friends will be parylized by disappointment.
            May the almighty and supreme ruler of the Universe lengthen out your Days, and encrease the prosperity of the nation by continuing to you the Blessings of Health and Activity—
            Signed by Order of the Delegation
            Danl. Blaney. ChairmanAttest.Risdon Bishop Secy.
          